DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive.
Applicant argues that neither Catchmark nor Kanno teaches talc. However, Kanno teaches that talc is an alternative for montmorillonite in paragraph 87.
Applicant argues that Catchmark is drawn to an aqueous fire retardant while Kanno is drawn to a resin based article and as such a person having ordinary skill in the art would not combine these two references. This is not found persuasive as both references are drawn to fire retardant compositions which comprise the same components.
Lastly, applicant argues that a person having ordinary skill in the art would not use any of the other components of Kanno because Kanno teaches that “montmorillonite is preferable because of its excellent dispersibility”. This is not found persuasive because Kanno provides a list of acceptable materials. That Kanno decides to highlight the properties of one of the components does not render the other components incapable of performing the same functions. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” See MPEP § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 4-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Catchmark et al. (US 2016/0122568, hereinafter referred to as “Catchmark”) in view of Kanno et al. (US 2009/0048377, hereinafter referred to as “Kanno”).
As to Claim 1: Catchmark teaches a method of treating a surface by applying a coating to the surface [0007, 0028]. Catchmark further teaches that the composition of an exemplary coating includes chitosan, water, formic acid, and montmorillonite powder [0107-0110]. Catchmark further teaches that the coating can be used on products derived from wood [0007].
Catchmark does not explicitly teach that the mineral filler is talc.
However, Kanno teaches that montmorillonite, and talc are all known inorganic clays for use in flame retardant coatings [0087-0089]. Catchmark and Kanno are analogous art in that they are from the same field of endeavor, namely flame retardant coatings containing inorganic fillers. At the time of filling it would have been obvious to a person having ordinary skill in the art to use the talc of Kanno in place of the montmorillonite of Catchmark because Kanno teaches that talc and montmorillonite are functional equivalents for the purpose of inorganic fillers in a flame retardant coating [0087-0089]. See MPEP§ 2144.06(II).
As to Claim 2: Catchmark and Kanno render obvious the method of claim 1 (supra). Catchmark further teaches that the acid can be acetic acid [0033].
As to Claim 4: Catchmark and Kanno render obvious the method of claim 1 (supra). Catchmark teaches that the mineral filler is used in a weight loading of 1:1 to 25:1 of CS+CMC, the CS is present in a 1:1 ratio which results in a range of 2:1-50:1 of montmorillonite to chitosan such as 66.6% mineral filler and 33.3% chitosan [0110].
As to Claim 5: Catchmark and Kanno render obvious the method of claim 1 (supra). Catchmark teaches that the mineral filler is used in a weight loading of 1:1 to 25:1 of CS+CMC, the CS is present in a 1:1 ratio which results in a range of 2:1-50:1 of montmorillonite to chitosan such as 66.6% mineral filler and 33.3% chitosan [0110]. Using the 3% solution taught by Catchmark which is mixed with a 3% solution of CMC results in a solution having 1.5% chitosan and double the amount of chitosan would be 3% montmorillonite resulting in 4.5% dry extract formed by the chitosan and mineral filler with respect to the total weight of the composition [0110].
As to Claims 6 and 21: Catchmark and Kanno render obvious the method of claim 1 (supra). Catchmark further teaches that the pH of the solution is 3 [0107-0110].
As to Claim 7: Catchmark and Kanno render obvious the method of claim 1 (supra). Catchmark further teaches an example wherein the molecular weight of the chitosan is 50-190 kDa (i.e., g/mol) [0107].
As to Claim 8: Catchmark and Kanno render obvious the method of claim 1 (supra). Catchmark further teaches an example wherein the molecular weight of the chitosan is 50-190 kDa (i.e., g/mol) [0107] which is a low molecular weight grade from sigma-aldrich which the applicants note has a degree of deacetylation of 87.3%.
As to Claim 9: Catchmark and Kanno render obvious the method of claim 1 (supra). Catchmark teaches that the composition of the coating is the same as that of the instant claim and would therefore be expected to exhibit the same properties as a composition and its properties cannot be separated. 
As to Claim 10: Catchmark and Kanno render obvious the method of claim 1(supra). Catchmark teaches that the mineral filler is used in a weight loading of 1:1 to 25:1 of CS+CMC, the CS is present in a 1:1 ratio which results in a range of 2:1-50:1 of montmorillonite to chitosan such as 66.6% mineral filler and 33.3% chitosan [0110]. Using the 3% solution taught by Catchmark which is mixed with a 3% solution of CMC results in a solution having 1.5% chitosan, 1.5% CMC and double the amount of chitosan would be 3% montmorillonite resulting in composition comprising 94% water [0110].
As to Claim 11: Catchmark and Kanno render obvious the method of claim 1 (supra). Catchmark teaches that the coating can be used to produce a product derived from wood [0007]. 
	As to Claim 12: Catchmark and Kanno render obvious the method of claim 11 (supra). Catchmark further teaches that the composition can be applied by dip coating [0028].
	As to Claim 13: Catchmark and Kanno render obvious the method of claim 1 (supra). Catchmark further teaches that the coating can be performed before the final material is formed [0038-0039].
	As to Claim 14: Catchmark and Kanno render obvious the method of claim 13 (supra). Catchmark further teaches that the material can be used to form a board (i.e., a panel) [0042].
	As to Claim 16: Catchmark and Kanno render obvious the method of claim 2 (supra). Catchmark teaches that the mineral filler is used in a weight loading of 1:1 to 25:1 of CS+CMC, the CS is present in a 1:1 ratio which results in a range of 2:1-50:1 of montmorillonite to chitosan such as 66.6% mineral filler and 33.3% chitosan [0110].
As to Claim 17: Catchmark and Kanno render obvious the method of claim 3 (supra). Catchmark teaches that the mineral filler is used in a weight loading of 1:1 to 25:1 of CS+CMC, the CS is present in a 1:1 ratio which results in a range of 2:1-50:1 of montmorillonite to chitosan such as 66.6% mineral filler and 33.3% chitosan [0110].
As to Claim 18: Catchmark and Kanno render obvious the method of claim 2 (supra). Catchmark teaches that the mineral filler is used in a weight loading of 1:1 to 25:1 of CS+CMC, the CS is present in a 1:1 ratio which results in a range of 2:1-50:1 of montmorillonite to chitosan such as 66.6% mineral filler and 33.3% chitosan [0110]. Using the 3% solution taught by Catchmark which is mixed with a 3% solution of CMC results in a solution having 1.5% chitosan and double the amount of chitosan would be 3% montmorillonite resulting in 4.5% dry extract formed by the chitosan and mineral filler with respect to the total weight of the composition [0110].
As to Claim 19: Catchmark and Kanno render obvious the method of claim 3 (supra). Catchmark teaches that the mineral filler is used in a weight loading of 1:1 to 25:1 of CS+CMC, the CS is present in a 1:1 ratio which results in a range of 2:1-50:1 of montmorillonite to chitosan such as 66.6% mineral filler and 33.3% chitosan [0110]. Using the 3% solution taught by Catchmark which is mixed with a 3% solution of CMC results in a solution having 1.5% chitosan and double the amount of chitosan would be 3% montmorillonite resulting in 4.5% dry extract formed by the chitosan and mineral filler with respect to the total weight of the composition [0110].
As to Claim 20: Catchmark and Kanno render obvious the method of claim 4 (supra). Catchmark teaches that the mineral filler is used in a weight loading of 1:1 to 25:1 of CS+CMC, the CS is present in a 1:1 ratio which results in a range of 2:1-50:1 of montmorillonite to chitosan such as 66.6% mineral filler and 33.3% chitosan [0110]. Using the 3% solution taught by Catchmark which is mixed with a 3% solution of CMC results in a solution having 1.5% chitosan and double the amount of chitosan would be 3% montmorillonite resulting in 4.5% dry extract formed by the chitosan and mineral filler with respect to the total weight of the composition [0110].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened s
tatutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767